Citation Nr: 0814151	
Decision Date: 04/30/08    Archive Date: 05/08/08

DOCKET NO.  04-02 141	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for a left hip 
disability, to include as secondary to service-connected pes 
planus and hallux valgus.

2.  Entitlement to service connection for a left knee 
disability, to include as secondary to service-connected pes 
planus and hallux valgus. 

3.  Entitlement to service connection for a lumbar spine 
disability, to include as secondary to service-connected pes 
planus and hallux valgus.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel


INTRODUCTION

The veteran had active service from June 1962 to January 
1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2001 rating action by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California.

A videoconference hearing was scheduled before the Board in 
March 2008, but was subsequently cancelled by the veteran in 
February 2008. 


FINDING OF FACT

The veteran is not shown to have left hip, left knee or 
lumbar spine disabilities that are in anyway related to 
service or are the result of service-connected pes planus and 
hallux valgus.


CONCLUSIONS OF LAW

1. A left hip disability, to include degenerative changes, 
was not incurred during active service, nor is any such 
disability causally related to or aggravated by a service-
connected disability. 38 U.S.C.A. §§ 1110, 1112, 1131, 1137, 
5107 (West 2002); 38 C.F.R. §§ 3.307(a), 3.309(a), 3.310 
(2007).  

2.  A left knee disability, to include degenerative changes, 
was not incurred during active service, nor is any such 
disability causally related to or aggravated by a service-
connected disability.  38 U.S.C.A. §§ 1110, 1112, 1131, 1137, 
5107 (West 2002); 38 C.F.R. §§ 3.307(a), 3.309(a), 3.310 
(2007).  

3. A lumbar spine disability was not incurred during active 
service, nor is any such disability causally related to or 
aggravated by a service-connected disability.  38 U.S.C.A. §§ 
1110, 1112, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 
3.307(a), 3.310 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, 
the Secretary is required to inform the appellant of the 
information and evidence not of record that (1) is necessary 
to substantiate the claim, (2) the Secretary will seek to 
obtain, if any, and (3) the appellant is expected to provide, 
if any, and to request that the claimant provide any evidence 
in his possession that pertains to the claim.  See 38 
U.S.C.A. § 5103(a); Pelegrini v. Principi, 18 Vet. App. 112 
(2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 
C.F.R. § 3.159 (2007); Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).  

The RO provided notice in April 2001, March 2006 and May 2007 
letters.  Although the appellant received inadequate 
preadjudicatory notice, and that error is presumed 
prejudicial, the record reflects that the purpose of the 
notice was not frustrated.  Sanders v. Nicholson, 487 F.3d 
881 (Fed. Cir. 2007); Vazquez-Flores v. Peake, 22 Vet. App. 
37 (2008).  

In April 2001 and May 2007 letters, the RO included an 
explanation of VA's duty to assist in obtaining records and 
providing a medical examination or opinion where necessary.  
The April 2001 letter also specifically notified the veteran 
that a review of the claims folder showed no evidence of left 
hip, left knee or back injuries in service and he should 
submit evidence to corroborate those claims.  The letter also 
requested that the appellant sign and return authorization 
forms providing consent for VA to obtain his private medical 
records and that the appellant submit any evidence that the 
claimed conditions existed from service to the present time, 
any treatment records pertaining to the claim, any medical 
evidence of current disabilities.          

The December 2003 statement of the case and September 2006 
and May 2007 supplemental statements of the case provided the 
appellant with the relevant regulations for his service 
connection claims, including those governing VA's notice and 
assistance duties, as well as an explanation of the reason 
for the denial of the claims.  Moreover, the record shows 
that although he has changed representatives, the appellant 
was represented by either a state or National Veteran's 
Service Organization and its counsel throughout much of the 
adjudication of the claims.  Overton v. Nicholson, 20 Vet. 
App. 427 (2006).  In addition, the veteran demonstrated 
actual knowledge of the evidence needed to substantiate the 
claim in his numerous statements referring to the truck 
accident as the basis of his injuries in service and his 
attempts to obtain those records to submit to VA, as noted by 
the letter from the National Personnel Records Center.  Thus, 
based on the record as a whole, the Board finds that a 
reasonable person would have understood from the information 
that VA provided to the appellant what was necessary to 
substantiate his service connection claims, and as such, that 
he had a meaningful opportunity to participate in the 
adjudication of his claims such that the essential fairness 
of the adjudication was not affected.  See Sanders, 487 F.3d 
at 489 

VA has obtained service medical records, assisted the veteran 
in obtaining evidence, afforded the veteran a physical 
examination, obtained a medical opinion as to the etiology of 
disabilities, and afforded the veteran the opportunity to 
give testimony before the Board.  All known and available 
records relevant to the issues on appeal have been obtained 
and associated with the veteran's claims file; and the 
veteran has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.


Analysis

Service connection may be granted for any disability 
resulting from injury suffered or disease contracted in line 
of duty, or for aggravation in service of a pre-existing 
injury or disease.  38 U.S.C.A. §§  1110, 1131.  Service 
connection may also be granted for any disease diagnosed 
after discharge when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2007).

Specified diseases listed as chronic in nature may be 
presumed to have been incurred in service, if the evidence 
shows that such disease became manifest to a degree of 10 
percent or more within one year from separation from active 
service, even though there is no evidence of such disease 
during the period of service. 38 U.S.C.A. §§ 1112, 1137 (West 
2002); 38 C.F.R. §§ 3.307(a), 3.309(a) (2007). Arthritis is 
included as among the specified chronic diseases subject to 
presumptive service connection.  38 C.F.R. § 3.309(a) (2007).

Service connection may also be granted for disability which 
is proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (2007). Moreover, 
the Court has held that where a service-connected disability 
causes an increase in, but is not the proximate cause of, a 
nonservice-connected disability; the veteran is entitled to 
service connection for that incremental increase in severity 
attributable to the service-connected disability.  Allen v. 
Brown, 7 Vet. App. 439, 448 (1995).

The veteran contends that his left hip, left knee and lumbar 
spine were injured in a truck accident while he was stationed 
in Germany.  Alternatively, the veteran contends that he has 
limitation of leg and thigh motion and lumbar spine strain, 
secondary to his service-connected pes planus.    

The veteran's service medical records do not show any 
findings, treatment or diagnoses of a left hip, left knee or 
lumbar spine disability.  

The veteran is service-connected for pes planus and hallux 
valgus, rated as 20 percent disabling.

A December 2000 private x-ray of the left knee showed no 
evidence of a recent fracture or gross osseous pathology.  
The veteran was diagnosed as having arthritic left knee.

The veteran underwent a VA examination in May 2001 at which 
time he reported that he had injured his left hip and knee 
and back in a truck accident during service.  MRI of the left 
knee revealed no evidence of meniscal tears and minimal 
degenerative change of the medial and lateral menisci.  MRI 
impression of the left knee was within normal limits.  X-rays 
of the left hip and lumbosacral spine were normal.  The 
veteran was diagnosed as having left hip arthralgia and 
lumbosacral strain.  The examiner did not offer an opinion as 
to the etiology of those conditions.

In a May 2003 private treatment record, the veteran was 
diagnosed as having early degenerative joint disease and 
trochanter bursitis of the left hip and chondromalacia of the 
left knee.  It was noted that x-rays of the left knee 
revealed minimal degenerative arthritis.  

A September 2006 letter was received from a private 
podiatrist in which she states that the veteran has severe 
pes planus that is likely contributing to his knee and hip 
problems due to poor leg alignment.  

The veteran underwent VA examination in November 2006 at 
which time he related the history of sustaining injury in a 
truck accident during service.  After examination, he was 
diagnosed as having left knee strain with degenerative joint 
disease and lumbar strain with degenerative disc disease and 
left sided lumbar radiculopathy.  It was noted that the 
veteran had no pain complaints regarding his left hip and 
that he did not have a true hip disability at the present 
time.  The examiner concluded that the veteran's left knee 
and low back disabilities were not the result of his service-
connected pes planus or hallux valgus.  The examiner further 
commented that if the veteran did actually injure his left 
knee and lumbar spine during service, it was at least as 
likely as not that those disabilities were at least partly 
related to service.  

The Board notes that there is no evidence of a left knee or 
lumbar spine disorder in service.  Additionally, there are no 
medical opinions linking either disorder to service.  Service 
connection for a left knee disability and a lumbar spine 
disability on a direct basis is not warranted.  Furthermore, 
the evidence of record provides that the onset of 
degenerative joint of the left knee was several years after 
service.  Therefore, the veteran is not entitled to the 
presumption that arthritis of the left knee was incurred in 
service because it did not manifest within one year from the 
veteran's separation from service.  

The Board takes note of the November 2006 VA examiner's 
statement that if the veteran did actually injure his left 
knee and lumbar spine during service, then those disabilities 
are at least partly related to service.  Despite the 
veteran's contentions, there is no medical evidence 
confirming that he actually injured his left knee and/or 
lumbar spine during service.  The RO documented unsuccessful 
efforts to obtain any record related to the accident as 
reported by the veteran.  The record also includes a copy of 
a May 2003 letter from the National Personnel Records Center 
to the veteran informing him that the accident report he 
requested was not on file and indicated that reports such as 
that would be retained for six years, then destroyed.  Given 
that the premise upon which the examiner based the opinion 
has not been established, the VA examiner's statement is not 
probative in linking the veteran's present left knee and 
lumbar spine disabilities with service.  Swann v. Brown, 5 
Vet. App. 229 (1993).   

With regard to the veteran's claim of a left hip disability, 
there is no evidence of a left hip disability during service 
or on current VA examination. The VA examiner in November 
2006 attributed the veteran's left hip symptoms to left sided 
lumbar radiculopathy.  Even assuming that the veteran does 
have a current left hip disability (as noted on earlier 
medical treatment reports), there is no medical opinion 
linking the disorder to service nor is there evidence of 
arthritis of the left hip within one year of separation from 
service.  Accordingly, service connection for a left hip 
disability on a direct or presumptive basis is not warranted.  

With regard to service connection on a secondary basis, the 
record reflects conflicting medical opinions as to whether 
there is a medical nexus between the service-connected pes 
planus and his claimed disorders of the left hip, left knee 
and lumbar spine.

Supportive of the veteran's claim is the private podiatrist's 
opinion asserting that the veteran's pes planus likely 
contributed to his knee and hip problems. Conversely, the 
conclusion by the November 2006 VA examiner argues against 
such a relationship, denying any causation or aggravation of 
the claimed joint disorders by the service-connected pes 
planus.

The Board is obligated to analyze the credibility and 
probative value of all evidence, account for the evidence 
that it finds persuasive or unpersuasive, and provide reasons 
for its rejection of any material evidence favorable to the 
veteran. Meyer v. Brown, 9 Vet. App. 425 (1996); Eddy v. 
Brown, 9 Vet. App. 52 (1996).
 
The Board finds that the opinion of VA medical examiner that 
the veteran's claimed joint disorders were not caused or 
aggravated by the service-connected pes planus is the most 
probative evidence on the question of medical nexus.  While 
the veteran's private podiatrist was within her sphere of 
expertise in assessing the veteran's foot problems, she is 
less qualified than a medical doctor in assessing  knee, hip 
or back disorders.  A medical professional is not competent 
to opine as to matters outside his scope of expertise.  
LeShore v. Brown, 8 Vet. App. 406 (1995) citing Layno v. 
Brown, 6 Vet. App. 465, 469 (1995).  Furthermore, there is no 
indication that the veteran's private podiatrist reviewed the 
veteran's complete medical history whereas the VA examiner 
examined the veteran and reviewed the claims folder before 
reaching his conclusions. For these reasons, the VA 
examiner's opinion is the more probative on the subject of 
secondary service connection.

Under these circumstances, the Board finds that the claim of 
service connection for disabilities of the left hip, left 
knee and lumbar spine, to include as secondary to the 
service-connected pes planus, must be denied.

In reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the claim, 
that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53- 
56 (1990).

  
ORDER

Service connection for a left hip disability, to include as 
secondary to service-connected pes planus and hallux valgus 
is denied.

Service connection for a left knee disability, to include as 
secondary to service-connected pes planus and hallux valgus 
is denied.

Service connection for a lumbar spine disability, to include 
as secondary to service-connected pes planus and hallux 
valgus is denied.



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


